Case 5:20-cv-00017-JPB-JPM Document 1 Filed 01/27/20 Page 1 of 1 PageID #: 1


                                                                                           Attachment A



                                                                                                       ~IL ED
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA   JAN
                                                         u. ~

      ~E\\
Yourfull name                                                FEDERAL CWIL RIGHTS
                                                                  COMPLAINT
                                                                (BIVENS ACTION)

V.                                                    Civil ActionNo.:         5:20-cv-17
      ~                        Vtm                    (To be assigned by the Clerk of Court)
      ~                        ‘\DP                                                      Bailey
     FRp ~                                                                               Mazzone
                                                                                         Blalock



Enter above the full name ofdefendant(s) in this action



I.      JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

II.     PARTIES

In Item A below, place yourfull name, inmate number, place ofdetention, and complete mailing
address in the space provided.

        A.       Name of Plaintiff:                                Inmate No.:      ~
                 Address:


In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.



United States District Court                     7                   Northern District of West Virginia-2013
